Citation Nr: 0711096	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Entitlement to service connection for left ankle pain.

2.  Entitlement to service connection for constrictive sleep 
apnea syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active duty for training from February 1979 
to July 1979.  He also had active service from May 1984 to 
December 1991, and from October 1992 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On his September 2002 substantive appeal to the Board (VA 
Form 9), the veteran did not indicate whether he wanted to 
have a hearing before a Veterans Law Judge.  In September 
2002, the RO sent the veteran a letter requesting that he 
indicate whether he desired a hearing in conjunction with his 
appeal.  The letter advised that, if a reply were not 
received within 30 days, it would be assumed that he did not 
want a hearing.  A responsive communication was not received, 
and thus all due process has been satisfied with respect to 
the veteran's right to a hearing.  



FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a left ankle disability manifested by pain that is due to 
any incident or event in active military service.  

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a constrictive sleep apnea syndrome that is due to any 
incident or event in military service.  



CONCLUSIONS OF LAW

1.  A left ankle disability manifested by pain was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2006).  

2.  Constrictive sleep apnea syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In May 2001 and February 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should submit any evidence 
or information he may have pertaining to his claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2001 and February 
2004 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a March 2002 SOC and an October 2006 SSOC 
provided the veteran with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed left ankle disability and sleep apnea are not any of 
those diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Left ankle

The veteran asserts service connection for left ankle pain is 
warranted, based upon the contention that he injured his left 
ankle in service and has had problems with his left ankle 
since he was separated from service.  After carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for a left ankle disorder.

The veteran's service medical records (SMRs) contain no 
report of complaints, treatment, or findings related to a 
left ankle disability.  In February 1987, the veteran 
complained of pain in his lower left leg, about 6-8 inches 
above his ankle.  The pain was not attributed to his left 
ankle, however, but was attributed to either mechanical 
stress changes or a stress facture in his left tibia.  The 
SMRs do not show that he complained of pain in or around his 
left ankle again during active duty, including at a physical 
examination conducted a few days after his initial complaint 
of pain in February 1987.  The Board does note the veteran 
has stated that he suffered a class II sprain to his left 
ankle in service and had to wear a cast for six weeks.  
Review of the SMRs discloses, however, that the sprain and 
subsequent treatment to which the veteran is referring 
involved his right ankle.  Therefore, the Board finds the 
evidence does not show the veteran suffered an injury to his 
left ankle or manifested symptoms reasonably attributable 
thereto during his periods of active duty and active duty for 
training.  

In addition, evidence has not been presented showing 
continuity of such symptoms related to a left ankle 
disability.  Specifically, there is no medical evidence of 
record showing that the veteran received treatment for a left 
ankle disability after he was discharged from active duty.  
In this context, the Board finds it probative that an April 
1996 report of medical examination, conducted three years 
after the veteran's last period of active duty, reflects that 
his feet and lower extremities were normal on clinical 
evaluation.  Moreover, VA outpatient treatment records dated 
from February 2000 to September 2001 are negative for any 
complaints, treatment, or findings related to a left ankle 
disability, and the veteran has not alleged that he has 
received any treatment for a left ankle disability since he 
was separated from service.  This evidence weighs against a 
finding that the veteran has continued to experience problems 
with his left ankle since active military service.  

The veteran submitted a lay statement from T.T., who served 
with him in the Army Reserve, which states that the veteran's 
ankle hindered his activity during Reserve duty, including 
his performance on road marches and physical fitness tests.  
The Board considers this statement to be competent lay 
evidence in support of the veteran's claim; however, the lay 
statement does not establish that the veteran suffered an 
injury to his left ankle during active duty which caused a 
chronic disability.  

In any event, review of the evidentiary record reveals there 
is no competent medical evidence showing the veteran 
currently has a left ankle disability.  In this regard, the 
Board notes he was afforded a VA examination in November 2001 
to determine whether he currently has a left ankle disability 
that is related to his military service.  The VA examiner 
noted the veteran did not report that he experienced left 
ankle pain and that, on examination, he had normal gait, 
stance, and function of the ankles.  The examiner further 
stated that, because the veteran denied ongoing ankle pain 
and there were no significant findings on examination, there 
was no ankle disability found.  

The Board does note the veteran has not alleged a specific 
disability associated with his left ankle, but has, instead, 
stated that he has experienced pain and instability in his 
left ankle since he was separated from service.  The Board 
has no reason to doubt the veteran's report of ongoing pain 
and instability; however, the competent evidence of record 
does not show the veteran's reports of pain and instability 
are due to an underlying disease or injury as a result of any 
active military service.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability).  Although the veteran has claimed 
that he has a disability that is manifested by ankle pain and 
instability, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's subjective 
complaints of left ankle pain and instability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) ("absent proof of the existence of the disability 
being claimed, there can be no valid claim").  Thus, the 
claim for service connection for a left ankle disability must 
be denied, as the evidence fails to establish that he 
suffered an injury to his left ankle during service or that 
he currently has a left ankle disability manifested by pain 
and instability.  There is no reasonable doubt to be 
resolved.  See Gilbert, supra.

B.  Sleep Apnea

In addition to the foregoing, the veteran seeks service 
connection for sleep apnea.  He specifically asserts that, 
although he did not know the cause of his problem during 
service, someone always had to wake him up while he was 
asleep in order to get him to start breathing again.  The 
veteran has acknowledged that there are no records 
documenting his sleeping problems during service, but he 
contends that he had sleep apnea during service and continues 
to suffer from it.  After careful review of the evidence, the 
Board finds the preponderance of the evidence is against the 
grant of service connection for sleep apnea.  

As noted, the SMRs are negative for any complaints, 
treatment, or findings related to sleep apnea or any symptoms 
reasonably attributed thereto.  The first time the veteran is 
shown to have problems associated with sleep apnea is in June 
2000, when the veteran and his wife reported that the veteran 
snores a lot and frequently stops breathing.  An August 2000 
VA sleep study confirmed that the veteran had severe 
obstructive sleep apnea syndrome.  Neither the veteran nor 
the examining physician, a specialist in pulmonary and 
critical care medicine, attributed his sleep apnea, or any of 
its associated symptoms, to the veteran's active military 
service.  The physician noted that the veteran might benefit 
from weight loss, noting that he was at 190 pounds, and would 
probably do better at 172-178 pounds.

In February 2002, VA requested a medical advisory opinion as 
to whether the veteran's current sleep apnea is related to 
his military service.  A VA physician and certified 
physician's assistant reviewed the veteran's claims file and 
determined that it is doubtful the veteran had true sleep 
apnea in service.  In making this determination, the 
examiners noted that the veteran's SMRs indicate he had 
exemplary service without any complaints of tardiness or 
fatigue, which one would associate with sleep apnea.  The 
examiners also noted that snoring, in and of itself, is only 
one of the many findings with sleep apnea.  In rendering 
their opinion, the examiners also noted that nine years had 
passed between the time the veteran was discharged from 
active service and when he was diagnosed with sleep apnea, 
and that the veteran's weight had significantly increased 
during that time.  Reference was made to the report of the 
pulmonologist at the time of the sleep study.  

In evaluating the ultimate merit of this claim, the Board 
finds most probative the opinion rendered by the VA physician 
and physician's assistant in February 2002.  As noted, the 
examiners reviewed the veteran's claims file and provided 
reasons for their conclusion based upon the facts in this 
case.  The Board does note the examiners mistakenly stated 
that nine years passed between the veteran's discharge from 
service and diagnosis of sleep apnea; however, the Board 
finds no prejudice to the veteran in this regard for the 
following reasons.  First, when the VA opinion was rendered 
in February 2002, the veteran's last period of active service 
had not yet been verified by the service department.  More 
importantly, the basic premise of their statement is 
unchanged, as seven years had passed between the time the 
veteran was discharged from his last period of active service 
in 1993 and when he was diagnosed with sleep apnea in 2000 
and the veteran's weight increased significantly during this 
time, which was noted to be a likely contributing factor in 
the development of his sleep apnea.  

The Board has considered the five lay statements submitted in 
support of the veteran's claim, and considers them to be 
competent lay evidence.  Although the lay statements purport 
to show that the veteran's sleeping patterns changed because 
of his military service, the Board assigns lessened probative 
value to the statements in this regard because there is no 
indication that the individuals who wrote the statements have 
the requisite knowledge of medical principles to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the Board finds there is no competent evidence of 
record relating the veteran's current diagnosis of sleep 
apnea to his active military service.  The only evidence that 
relates the veteran's current diagnosis to service is the 
veteran's own statements and those of his lay associates, and 
they are not competent to render opinions regarding matters 
that require knowledge of cause and effect relating to 
medical principles.  See id.

Therefore, with no medical evidence indicating that the 
veteran's current diagnosis of sleep apnea is causally 
related to his period of active military service, the claim 
for service connection must be denied.  See Hickson, supra.  
Therefore, based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for 
constructive sleep apnea, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for a disability manifested 
by left ankle pain is denied.

Entitlement to service connection for constrictive sleep 
apnea syndrome is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


